 


 
 
 
 
    FOR FFB USE ONLY:
 
 Bond Identifier:
 
 ____________
  Purchase Date:
 
 ____________
         Bond
         Date           December 1, 2011
 
         Place                        
         of 
         Issue          Washington, DC
 
         Last Day
         for an
         Advance (¶3)   October 15, 2014
 
         Maximum
         Principal
         Amount (¶4)    $499,000,000.00
 
         Final
         Maturity
         Date (¶5)      October 15, 2034

 
FUTURE ADVANCE BOND
SERIES E
1.           Promise to Pay.
 
FOR VALUE RECEIVED, NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a
cooperative association existing under the laws of the District of Columbia (the
"Borrower," which term includes any successors or assigns) promises to pay the
FEDERAL FINANCING BANK ("FFB"), a body corporate and instrumentality of the
United States of America (FFB, for so long as it shall be the holder of this
Bond, and any successor or assignee of FFB, for so long as such successor or
assignee shall be the holder of this Bond, being the "Holder"), at the times, in
the manner, and with interest at the rates to be established as hereinafter
provided, such amounts as may be advanced from time to time by FFB to the
Borrower under this Bond (each such amount being an "Advance", and more than one
such amount being "Advances").
 
2.
Reference to Certain Agreements.

 
(a)  Bond Purchase Agreement.  This Bond is the "Bond" referred to in, and
entitled to the benefits of, the Series E Bond Purchase Agreement dated as of
even date herewith, made by and among FFB, the Borrower, and the Administrator
of the Rural Utilities Service, a Rural Development agency of the United
 
BOND - page 1
 
 
RUS
States Department of Agriculture ("RUS") (such agreement, as it may be amended,
supplemented, and restated from time to time in accordance with its terms, being
the "Bond Purchase Agreement").
 
(b) Bond Guarantee Agreement.  This Bond is the "Bond" referred to in, and
entitled to the benefits of, the Series E Bond Guarantee Agreement dated as of
even date herewith, made between RUS and the Borrower (such agreement, as it may
be amended, supplemented, and restated from time to time in accordance with its
terms, being the "Bond Guarantee Agreement").
     
(c) Pledge Agreement.  This Bond is the "Bond" referred to in the Pledge
Agreement dated as of even date herewith, made among the Borrower, RUS, and U.S.
Bank Trust National Association, a national association (such agreement, as it
may be amended, supplemented, and restated from time to time in accordance with
its terms, being the "Pledge Agreement").
 
3.
Advances; Advance Requests; RUS Approval Requirement; Last Day for an Advance.

 
(a) Subject to the terms and conditions of the Bond Purchase Agreement, FFB
shall make Advances to the Borrower from time to time under this Bond, in each
case upon delivery to FFB of a written request by the Borrower for an Advance
under this Bond, in the form of request attached to the Bond Purchase Agreement
as Exhibit A thereto (each such request being an "Advance Request") and
completed as prescribed in section 7.3.1 of the Bond Purchase Agreement.
 
(b) To be effective, an Advance Request must first be delivered to RUS for
approval and be approved by RUS in writing, and such Advance Request, together
with written notification of RUS's approval thereof (each such notification
being an "Advance Request Approval Notice"), must be received by FFB consistent
with the advance notice requirements prescribed in sections 7.3.1(c) and
7.3.2(b) of the Bond Purchase Agreement.
 
(c) FFB shall make each requested Advance on the particular calendar date that
the Borrower requested in the respective Advance Request to be the date on which
the respective Advance is to be made (such date being the "Requested Advance
Date" for such Advance), subject to the provisions of the Bond Purchase
Agreement describing certain circumstances under which a requested Advance shall
be made on a later date; provided, however, that no Advance shall be made under
this Bond after the particular date specified on page 1 of this Bond as being
the "Last Day for an Advance."
 
4.           Principal Amount of Advances; Maximum Principal Amount.
 
The principal amount of each Advance shall be the particular dollar amount that
the Borrower specified in the
 
 
BOND - page 2
 
 
RUS
respective Advance Request as the "Requested Advance Amount" for the respective
Advance; provided, however, that the aggregate principal amount of all Advances
made under this Bond shall not exceed the particular amount specified on page 1
of this Bond as being the "Maximum Principal Amount."
 
5.
Maturity Dates for Advances.

 
Subject to paragraph 15 of this Bond, each Advance shall mature on the
particular calendar date that the Borrower selected in the respective Advance
Request to be the date on which the respective Advance is to mature (such date
being the "Maturity Date" for such Advance), provided that such Maturity Date
meets all of the criteria for Maturity Dates prescribed in section 7.3.1(a)(5)
of the Bond Purchase Agreement.
 
6.           Computation of Interest on Advances.
 
(a) Subject to paragraphs 11 and 16 of this Bond, interest on the outstanding
principal of each Advance shall accrue from the date on which the respective
Advance is made to the date on which such principal is due.
 
(b) Interest on each Advance shall be computed on the basis of (1) actual days
elapsed from (but not including) the date on which the respective Advance is
made (for the first payment of interest due under this Bond for such Advance) or
the date on which the payment of interest was last due (for all other payments
of interest due under this Bond for such Advance), to (and including) the date
on which the payment of interest is next due; and (2) a year of 365 days (except
in calendar years including February 29, when the basis shall be a 366-day
year).
 
(c) The basic interest rate for each Advance shall be established by FFB, as of
the date on which the respective Advance is made, on the basis of the
determination made by the Secretary of the Treasury pursuant to section 6(b) of
the Federal Financing Bank Act of 1973, as amended (codified at 12 U.S.C. § 2281
et seq.) (the "FFB Act"); provided, however, that the shortest maturity used as
the basis for any rate determination shall be the remaining maturity of the most
recently auctioned  United States Treasury bills having the shortest maturity of
all United States Treasury bills then being regularly auctioned.
 
           (d) In the event that (1) the Borrower has selected for any Advance a
Maturity Date that will occur on or after the fifth anniversary of the Requested
Advance Date for such Advance, and (2) the Borrower has elected for such Advance
a prepayment/ refinancing privilege described in section 11.3 of the
Bond Purchase Agreement, then the interest rate for such Advance shall also
include a price (expressed in terms of a basis point increment to the applicable
basic interest rate) for the particular prepayment/refinancing privilege that
the Borrower
 
BOND - page 3
 
 
RUS
selected, which price shall be established by FFB on the basis of a
determination made by FFB as to the difference between (A) the estimated market
yield of a notional obligation if such obligation were to (i) be issued by the
Secretary of the Treasury, (ii) have a maturity comparable to the maturity of
such Advance, and (iii) include a prepayment and refinancing privilege identical
to the particular prepayment/refinancing privilege that the Borrower elected for
such Advance, and (B) the estimated market yield of a notional obligation if
such obligation were to (i) be issued by the Secretary of the Treasury, (ii)
have a maturity comparable to the maturity of such Advance, but (iii) not
include such prepayment and refinancing privilege.
 
7.           Payment of Interest; Payment Dates.
 
Interest accrued on the outstanding principal amount of each Advance shall be
due and payable quarterly on January 15, April 15, July 15, and October 15 of
each year (each such day being a "Payment Date"), beginning on the first Payment
Date to occur after the date on which the respective Advance is made, up through
and including the Maturity Date of such Advance; provided, however, that with
respect to each Advance that is made in the 30-day period immediately preceding
any Payment Date, payments of accrued interest on the outstanding principal
amount of the respective Advance shall be due beginning on the second Payment
Date to occur after the date on which such Advance is made.
 
8.           Repayment of Principal.
 
Subject to paragraph 15 of this Bond, the principal amount of each Advance shall
be payable on the Maturity Date for the respective Advance.
 
9.           Fee.
 
(a)  A fee to cover expenses and contingencies, assessed by FFB pursuant to
section 6(c) of the FFB Act, shall accrue on the outstanding principal amount of
each Advance for the period from the date on which the respective Advance is
made to the date on which the principal amount of such Advance is due, not
taking into account any maturity extensions permitted by paragraph 15 of this
Bond (such period being the "Advance Period").
 
(b) The fee on each Advance shall be:
 
(1) 22.5 basis points (0.225%) per annum of the unpaid principal balance of such
Advance for an Advance Period of a year or less;
 
(2) 27.5 basis points (0.275%) per annum of the unpaid principal balance of such
Advance for an Advance Period greater than a year but no more than 5 years; and
 
BOND - page 4
 
 
RUS
 
(3) 35 basis points (0.35%) per annum of the unpaid principal balance of such
Advance for an Advance Period greater than 5 years.
 
(c) The fee on each Advance shall be computed in the same manner as accrued
interest is computed under paragraph 6(b) of this Bond, and shall be due and
payable at the same times as accrued interest is due and payable under paragraph
7 of this Bond (adjusted as provided in paragraph 10 of this Bond if a Payment
Date is not a Business Day).  The fee on each Advance shall be credited to RUS
as required by section 505(c) of the Federal Credit Reform Act of 1990, as
amended (codified at 2 U.S.C. § 661d(c)).
 
10.           Business Days.
 
(a) Whenever any Payment Date, the Maturity Date for any Advance, or the Final
Maturity Date shall fall on a day on which either FFB or the Federal Reserve
Bank of New York is not open for business, the payment that would otherwise be
due on such Payment Date, Maturity Date, or Final Payment Date, as the case may
be, shall be due on the first day thereafter on which FFB and the Federal
Reserve Bank of New York are both open for business (any such day being a
"Business Day").
 
(b) In the event that any Payment Date falls on a day other than a Business Day,
then the extension of time for making the payment that would otherwise be due on
such Payment Date shall be (1) taken into account in establishing the interest
rate for the respective Advance, (2) included in computing interest due in
connection with such payment, and (3) excluded in computing interest due in
connection with the next payment.
 
(c) In the event that the Maturity Date for any Advance or the Final Maturity
Date falls on a day other than a Business Day, then the extension of time for
making the payment that would otherwise be due on such Maturity Date or the
Final Maturity, as the case may be, shall be (1) taken into account in
establishing the interest rate for such Advance, and (2) included in computing
interest due in connection with such payment.
 
11.  Late Payments.
 
(a) In the event that any payment of any amount owing under this Bond is not
made when and as due (any such amount being then an "Overdue Amount"), then the
amount payable shall be such Overdue Amount plus interest thereon (such interest
being the "Late Charge") computed in accordance with this subparagraph (a).
 
(1) The Late Charge shall accrue from the scheduled date of payment for the
Overdue Amount (taking into account
 
BOND - page 5
 
 
RUS
paragraph 10 of this Bond) to the date on which payment is made.
 
(2) The Late Charge shall be computed on the basis of (A) actual days elapsed
from (but not including) the scheduled date of payment for such Overdue Amount
(taking into account paragraph 10 of this Bond) to (and including) the date on
which payment is made, and (B) a year of 365 days (except in calendar years
including February 29, when the basis shall be a 366-day year).
 
(3) The Late Charge shall accrue at a rate (the "Late Charge Rate") equal to one
and one-half times the rate to be determined by the Secretary of the Treasury
taking into consideration the prevailing market yield on the remaining maturity
of the most recent auctioned 13-week United States Treasury bills.
 
(4) The initial Late Charge Rate shall be in effect until the earlier to occur
of either (A) the date on which payment of the Overdue Amount and the amount of
accrued Late Charge is made, or (B) the first Payment Date to occur after the
scheduled date of payment for such Overdue Amount.  In the event that the
Overdue Amount and the amount of the accrued Late Charge are not paid on or
before such Payment Date, then the amount payable shall be the sum of the
Overdue Amount and the amount of the accrued Late Charge, plus a Late Charge on
such sum accruing at a new Late Charge Rate to be then determined in accordance
with the principles of clause (3) of this subparagraph (a).  For so long as any
Overdue Amount remains unpaid, the Late Charge Rate shall be re-determined in
accordance with the principles of clause (3) of this subparagraph (a) on each
Payment Date to occur thereafter, and shall be applied to the Overdue Amount and
all amounts of the accrued Late Charge to the date on which payment of the
Overdue Amount and all amounts of the accrued Late Charge is made.
 
(b) Nothing in subparagraph (a) of this paragraph 11 shall be construed as
permitting or implying that the Borrower may, without the written consent of
FFB, modify, extend, alter or affect in any manner whatsoever (except as
explicitly provided herein) the right of FFB to receive any and all payments on
account of this Bond on the dates specified in this Bond.
 
12.           Final Due Date.
 
Notwithstanding anything in this Bond to the contrary, all amounts outstanding
under this Bond remaining unpaid as of the Final Maturity Date shall be due and
payable on the Final Maturity Date.
 
BOND - page 6
 
 
RUS
13.           Manner of Making Payments.
 
(a) For so long as FFB is the Holder of this Bond and RUS is the bond servicing
agent for FFB (as provided in the Bond Purchase Agreement), each payment under
this Bond shall be paid in immediately available funds by electronic funds
transfer to the account of the United States Treasury (for credit to the
subaccount of RUS, as bond servicing agent for FFB) maintained at the Federal
Reserve Bank of New York specified by RUS in a written notice to the Borrower,
or to such other account as may be specified from time to time by RUS in a
written notice to the Borrower.
 
(b) In the event that FFB is the Holder of this Bond and RUS is not the bond
servicing agent for FFB, each payment under this Bond, with the exception of the
fee described in paragraph 9 of this Bond, shall be paid in immediately
available funds by electronic funds transfer to the account of the United States
Treasury (for credit to the subaccount of FFB) maintained at the Federal Reserve
Bank of New York specified by FFB in a written notice to the Borrower, or to
such other account as may be specified from time to time by FFB in a written
notice to the Borrower.  In the event that FFB is the Holder of this Bond and
RUS is not the bond servicing agent for FFB, each payment of the fee described
in paragraph 9 of this Bond shall be paid in immediately available funds by
electronic funds transfer to the account of the United States Treasury (for
credit to the subaccount of RUS) maintained at the Federal Reserve Bank of New
York specified from time to time by RUS in a written notice delivered by RUS to
the Borrower.
 
(c) In the event that FFB is not the Holder of this Bond, then each payment
under this Bond, with the exception of the fee described in paragraph 9 of this
Bond, shall be made in immediately available funds by electronic funds transfer
to such account as shall be specified by the Holder in a written notice to the
Borrower.  In the event that FFB is not the Holder of this Bond, each payment of
the fee described in paragraph 9 of this Bond shall be made in the manner
specified by FFB in the written notice delivered by FFB to the Borrower and RUS
as provided in section 15.4.2 of the Bond Purchase Agreement.
 
14.           Application of Payments.
 
Each payment made on this Bond shall be applied, first, to the payment of Late
Charges (if any) payable under paragraphs 11 and 18 of this Bond, then to the
payment of premiums (if any) payable under paragraphs 16 and 17 of this Bond,
then to the payment of unpaid accrued interest, then on account of outstanding
principal, and then to the payment of the fee payable under paragraph 9 of this
Bond.
 
BOND - page 7
 
 
RUS
15.           Maturity Extensions.
 
(a) With respect to each Advance (1) for which the Borrower has selected a
Maturity Date that will occur before the twentieth anniversary of the Requested
Advance Date specified in the respective Advance Request, or (2) for which a
Maturity Date that will occur before the twentieth anniversary of the Requested
Advance Date specified in the respective Advance Request has been determined as
provided in subparagraph (b) of this paragraph 15 (each such Maturity Date being
an "Interim Maturity Date"), the Borrower may, effective as of such Interim
Maturity Date, elect to extend the maturity of all or any portion of the
outstanding principal amount of the respective Advance to a new Maturity Date to
be selected by the Borrower in the manner and subject to the limitations
specified in this subparagraph (a) (each such election being a "Maturity
Extension Election"; each such elective extension of the maturity of any Advance
that has an Interim Maturity Date being a "Maturity Extension"; and the Interim
Maturity Date that is in effect for an Advance immediately before any such
elective Maturity Extension being, from and after such Maturity Extension, the
"Maturity Extension Effective Date").
 
(1) Except under the circumstances described in clause (3) of this subparagraph
(a), the Borrower shall deliver to FFB (with a copy to RUS) written notification
of each Maturity Extension Election, in the form of notification attached to
this Bond as Annex 1-A (each such notification being a "Maturity Extension
Election Notice"), making reference to the "Advance Identifier" (as that term is
defined in the Bond Purchase Agreement) that FFB assigned to such Advance (as
provided in the Bond Purchase Agreement) and specifying, among other things, the
following:
 
(A) the amount of the outstanding principal of the such Advance with respect to
which the Borrower elects to extend the maturity; and
 
(B) the new Maturity Date that the Borrower selects to be in effect for such
principal amount after the respective Maturity Extension Effective Date, which
date:
 
(i) may be either (I) a new Interim Maturity Date, or (II) the twentieth
anniversary of the Requested Advance Date specified in the original Advance
Request (if such twentieth anniversary date is a Payment Date) or the Payment
Date immediately preceding such twentieth anniversary date (if such twentieth
anniversary date is not a Payment Date); and
 
 
BOND - page 8
 
 
RUS
(ii) in the event that the Borrower selects a new Interim Maturity Date as the
new Maturity Date for any Advance, must meet the criteria for Maturity Dates
prescribed in section 7.3.1(a)(5) of the Bond Purchase Agreement (provided,
however, that, for purposes of selecting a new Maturity Date in connection with
a Maturity Extension Election, each of the references to the "Requested Advance
Date" for the respective Advance in section 7.3.1(a)(5)(D) of the Bond Purchase
Agreement shall be deemed to be a reference to the "respective Maturity
Extension Effective Date").
 
(2) To be effective, a Maturity Extension Election Notice must be received by
FFB on or before the third Business Day before the Interim Maturity Date in
effect for the respective Advance immediately before such Maturity Extension.
 
(3) In the event that either of the circumstances described in subclause (A) or
(B) of the next sentence occurs, then a Maturity Extension Election Notice (in
the form of notice attached to this Bond as Annex 1-B), to be effective, must
first be delivered to RUS for approval and be approved by RUS in writing, and
such Maturity Extension Election Notice, together with written notification of
RUS's approval thereof, must be received by FFB on or before the third Business
Day before the Interim Maturity Date in effect for the respective Advance
immediately before such Maturity Extension.  RUS approval of a Maturity
Extension Election Notice will be required under either of the following
circumstances:
 
(A) (i) any payment of any amount owing under this Bond is not made by the
Borrower when and as due; (ii) payment is made by RUS in accordance with the
guarantee set forth at the end of this Bond; and (iii) RUS delivers notice to
both the Borrower and FFB advising each of them that each Maturity Extension
Election Notice delivered by the Borrower after the date of such notice shall
require the approval of RUS; or
 
(B) FFB at any time delivers written notice to both the Borrower and RUS
advising each of them that each Maturity Extension Election Notice delivered by
the Borrower after the date of such notice shall require the approval of RUS.
 
(b) With respect to any Advance that has an Interim Maturity Date, in the event
that FFB does not receive a Maturity Extension Election Notice (and, if required
under subparagraph (a)(3) of this paragraph 15, written notification
 
BOND - page 9
 
 
RUS
of RUS's approval thereof) on or before the third Business Day before such
Interim Maturity Date, then the maturity of such Advance shall be extended
automatically in the manner and subject to the limitations specified in this
subparagraph (b) (each such automatic extension of the maturity of any Advance
that has an Interim Maturity Date also being a "Maturity Extension"; and the
Interim Maturity Date that is in effect for an Advance immediately before any
such automatic Maturity Extension also being, from and after such Maturity
Extension, the "Maturity Extension Effective Date").  The new Maturity Date for
such Advance shall be the immediately following Payment Date.  The amount of
principal that will have its maturity extended automatically shall be the entire
outstanding principal amount of such Advance on such Maturity Extension
Effective Date, less the amount of any payment of principal made on such
Maturity Extension Effective Date.
 
(c) In the event that the maturity of any Advance that has an Interim Maturity
Date is extended under either subparagraph (a) or (b) of this paragraph 15, then
the basic interest rate for such Advance, from and after the respective Maturity
Extension Effective Date, shall be the particular rate that is established by
FFB, as of such Maturity Extension Effective Date, in accordance with the
principles of paragraph 6(c) of this Bond.
 
(d) In the event that the maturity of any Advance that has an Interim Maturity
Date is extended under either subparagraph (a) or (b) of this paragraph 15, then
the fee for such Advance, from and after the respective Maturity Extension
Effective Date, shall be the particular fee that is assessed by FFB, as of such
Maturity Extension Effective Date, with the new Advance Period being the period
from the Maturity Extension Effective Date through the new Maturity Date, in
accordance with the principles of paragraphs 9(b) and (c) of this Bond.
 
(e) In the event that (1) the maturity of any Advance that has an Interim
Maturity Date is extended under either subparagraph (a) or (b) of this paragraph
15, and (2) the Maturity Date for such extended Advance is a date that will
occur before the fifth anniversary of the respective Maturity Extension
Effective Date, then the prepayment/refinancing privilege described in section
11.2 of the Bond Purchase Agreement shall apply automatically to such Advance.
 
(f) In the event that (1) the Borrower makes a Maturity Extension Election with
respect to any Advance that has an Interim Maturity Date, and (2) the Borrower
selects as the Maturity Date for such extended Advance a new Maturity Date that
will occur on or after the fifth anniversary of the respective Maturity
Extension Effective Date, then the Borrower must elect a prepayment/refinancing
privilege for such extended Advance from between the options described in
sections 11.2 and 11.3 of the Bond Purchase Agreement (provided, however, that
each of the
 
BOND - page 10
 
 
RUS
references to "the Requested Advance Date for such Advance" in  section 11.3 of
the Bond Purchase Agreement shall be deemed to be a reference to "the respective
Maturity Extension Effective Date").  The Maturity Extension Election Notice
delivered by the Borrower in connection with each such Maturity Extension
Election must also specify the particular prepayment/refinancing privilege that
the Borrower elects for the respective extended Advance.  In the event that the
Borrower elects for any such extended Advance a prepayment/refinancing privilege
described in section 11.3 of the Bond Purchase Agreement, then the interest rate
for such extended Advance, from and after the respective Maturity Extension
Effective Date, shall include a price (expressed in terms of a basis point
increment to the applicable basic interest rate) for the particular
prepayment/refinancing privilege that the Borrower elects, which price shall be
established by FFB, as of such Maturity Extension Effective Date, in accordance
with the principles of paragraph 6(d) of this Bond.
 
(g) The maturity of each Advance may be extended more than once as provided in
this paragraph 15, but upon the twentieth anniversary of the Requested Advance
Date specified in the original Advance Request (if such twentieth anniversary
date is a Payment Date) or upon the Payment Date immediately preceding such
twentieth anniversary date (if such twentieth anniversary date is not a Payment
Date), no further Maturity Extensions may occur.
 
16.  Prepayments.
 
(a) The Borrower may elect to prepay all or any portion of the outstanding
principal amount of any Advance made under this Bond, or to prepay this Bond in
its entirety, in the manner, at the price, and subject to the limitations
specified in this paragraph 16 (each such election being a "Prepayment
Election").
 
(b) For each Prepayment Election in which the Borrower elects to prepay a
particular amount of the outstanding principal of an Advance, the Borrower shall
deliver to RUS written notification of the respective Prepayment Election, in
the form of notification attached to this Bond as Annex 2-A (each such
notification being a "Prepayment Election Notice"), making reference to the
Advance Identifier that FFB assigned to the respective Advance (as provided in
the Bond Purchase Agreement) and specifying, among other things, the following:
 
(1) the particular date on which the Borrower intends to make the prepayment on
such Advance (such date being the "Intended Prepayment Date" for such Advance),
which date:
 
(A) must be a Business Day; and
 
(B) for any Advance for which the Borrower has selected a fixed premium
prepayment/refinancing
 
BOND - page 11
 
 
RUS
privilege that includes a 5-year period during which such Advance shall not be
eligible for any prepayment or refinancing (such time period being a "No-Call
Period"), may not be a date that will occur before the applicable "First Call
Date" determined as provided in section 11.3.2 of the Bond Purchase Agreement
(such date being the "First Call Date"); and
 
(2) the amount of principal of the respective Advance that the Borrower intends
to prepay, which amount may be either:
 
(A) the total outstanding principal amount of such Advance; or
 
(B) an amount less than the total outstanding principal amount of such Advance
(subject to subparagraph (g) of this paragraph 16) (any such amount being a
"Portion").
 
(c) For each Prepayment Election in which the Borrower elects to have a
particular amount of funds applied by FFB toward the prepayment of the
outstanding principal of an Advance, the Borrower shall deliver to RUS written
notification of the respective Prepayment Election, in the form of notification
attached to this Bond as Annex 2-B (each such notification also being a
"Prepayment Election Notice"), making reference to the Advance Identifier that
FFB assigned to the respective Advance (as provided in the Bond Purchase
Agreement) and specifying, among other things, the following:
 
(1) the particular date on which the Borrower intends to make the prepayment on
such Advance (such date being the "Intended Prepayment Date" for such Advance),
which date:
 
(A) must be a Business Day; and
 
(B) for any Advance for which the Borrower has selected a fixed premium
prepayment/refinancing privilege that includes a 5-year No-Call Period, may not
be a date that will occur before the applicable First Call Date; and
 
(2) the particular amount of funds that the Borrower elects to be applied by FFB
toward a prepayment of the outstanding principal amount of such Advance.
 
(d) To be effective, a Prepayment Election Notice must be approved by RUS in
writing, and such Prepayment Election Notice, together with written notification
of RUS's approval thereof, must be received by FFB on or before the fifth
Business Day before the date specified therein as the Intended Prepayment Date
for the respective Advance or Portion.
 
BOND - page 12
 
 
RUS
(e) The Borrower shall pay to FFB a price for the prepayment of any Advance, any
Portion of any Advance, or this Bond in its entirety (such price being the
"Prepayment Price" for such Advance or Portion or this Bond, as the case may be)
determined as follows:
 
(1) in the event that the Borrower elects to prepay the entire outstanding
principal amount of any Advance, then the Borrower shall pay to FFB a Prepayment
Price for such Advance equal to the sum of:
 
(A) the entire outstanding principal amount of such Advance on the Intended
Prepayment Date;
 
(B) all unpaid interest (and Late Charges, if any) accrued on such Advance
through the Intended Prepayment Date; and
 
(C) the amount of the premium or discount credit (if any) that is required under
the particular prepayment/refinancing privilege that applies to such Advance as
provided in article 11 of the Bond Purchase Agreement;
 
(2) in the event that the Borrower elects to prepay a Portion of any Advance,
then the Borrower shall pay to FFB a Prepayment Price for such Portion that
would equal such Portion's pro rata share of the Prepayment Price that would be
required for a prepayment of the entire outstanding principal amount of such
Advance (determined in accordance with the principles of clause (1) of this
subparagraph (e)); and
 
(3) in the event that the Borrower elects to prepay this Bond in its entirety,
then the Borrower shall pay to FFB an amount equal to the sum of the Prepayment
Prices for all outstanding Advances (determined in accordance with the
principles of clause (1) of this subparagraph (e)).
 
(f) Payment of the Prepayment Price for any Advance, any Portion of any Advance,
or this Bond in its entirety shall be due to FFB before 3:00 p.m. (Washington,
DC, time) on the Intended Prepayment Date for such Advance or Portion or this
Bond, as the case may be.
 
(g) Each prepayment of a Portion shall, as to the principal amount of such
Portion, be subject to a minimum amount equal to $100,000.00 of principal.
 
(h) The Borrower may make more than one Prepayment Election with respect to an
Advance, each such Prepayment Election being made with respect to a different
Portion of such Advance, until such time as the entire principal amount of such
Advance is repaid in full.
 
BOND - page 13
 
 
RUS
 
17.  Refinancings.
 
(a) The Borrower may elect to refinance the outstanding principal amount of any
Advance (but not any Portion) in the manner, at the price, and subject to the
limitations specified in this paragraph 17 (each such election being a
"Refinancing Election").
 
(b) Except under the circumstances described in subparagraph (d) of this
paragraph 17, the Borrower shall deliver to FFB (with a copy to RUS) written
notification of each Refinancing Election, in the form of notification attached
to this Bond as Annex 3-A (each such notification being a "Refinancing Election
Notice"), making reference to the Advance Identifier that FFB assigned to the
respective Advance (as provided in the Bond Purchase Agreement) and specifying,
among other things, the following:
 
(1) the particular date on which the Borrower intends to refinance the
respective Advance (such date being the "Intended Refinancing Date" for the
respective Advance), which date:
 
(A) must be a Payment Date; and
 
(B) for any Advance for which the Borrower has selected a prepayment/refinancing
privilege that includes a 5-year No-Call Period, may not be a date that will
occur before the applicable First Call Date;
 
(2) the amount of the outstanding principal of the respective Advance that the
Borrower elects to refinance (which may not be a Portion); and
 
(3) the Maturity Date that the Borrower selects to be in effect for such
principal amount after such refinancing, which date may be:
 
(A) the Maturity Date that is in effect for such Advance immediately before such
refinancing; or
 
(B) a new Maturity Date that the Borrower selects in connection with such
Refinancing Election, provided that such new Maturity Date meets the criteria
for Maturity Dates prescribed in section 7.3.1(a)(5) of the Bond Purchase
Agreement (provided, however, that for purposes of selecting a new Maturity Date
in connection with a Refinancing Election, each of the references to the
"Requested Advance Date" for the respective Advance in section 7.3.1(a)(5)(D) of
the Bond Purchase Agreement shall be deemed to be a reference to the "respective
Refinancing Effective Date").
 
BOND - page 14
 
 
RUS
(c) To be effective, a Refinancing Election Notice must be received by FFB on or
before the fifth Business Day before the date specified therein as the Intended
Refinancing Date.
 
(d) In the event that either of the circumstances described in clause (1) or (2)
of the next sentence shall have occurred, then a Refinancing Election Notice (in
the form of notice attached to this Bond as Annex 3-B), to be effective, must
first be delivered to RUS for approval and be approved by RUS in writing, and
such Refinancing Election Notice, together with written notification of RUS's
approval thereof, must be received by FFB on or before the fifth Business Day
before the date specified therein to be the Intended Refinancing Date.  RUS
approval of a Refinancing Election Notice will be required under either of the
following circumstances:
 
(1) (A) payment of any amount owing under this Bond is not made by the Borrower
when and as due; (B) payment is made by RUS in accordance with the guarantee set
forth at the end of this Bond; and (C) RUS delivers notice to both the Borrower
and FFB advising each of them that each Refinancing Election Notice delivered by
the Borrower after the date of such notice shall require the approval of RUS; or
 
(2) FFB at any time delivers written notice to both the Borrower and RUS
advising each of them that each Refinancing Election Notice delivered by the
Borrower after the date of such notice shall require the approval of RUS.
 
(e) The Borrower shall pay to FFB a price for the refinancing of any Advance
(such price being the "Refinancing Price" for such Advance) equal to the sum of:
 
(1) all unpaid interest (and Late Charges, if any) accrued on such Advance
through the Intended Refinancing Date; and
 
(2) the amount of the premium (if any) that is required under the particular
prepayment/refinancing privilege that applies to such Advance as provided in
article 11 of the Bond Purchase Agreement.
 
In the event that (A) the prepayment/refinancing privilege that applies to the
particular Advance being refinanced is the privilege described in section 11.2
of the Bond Purchase Agreement, and (B) the Market Value Premium (or Discount)
that is to be included in the Refinancing Price for such Advance is a discount
on such Advance, then such discount shall be applied by FFB in the manner
requested by the Borrower in a written notice delivered by the Borrower to FFB
and approved by RUS in writing.
 
BOND - page 15
 
 
RUS
(f) Payment of the Refinancing Price for any Advance shall be due to FFB before
3:00 p.m. (Washington, DC, time) on the Intended Refinancing Date for such
Advance.
 
(g) In the event that a Refinancing Election Notice (and, if required under
subparagraph (d) of this paragraph 17, written notification of RUS's approval
thereof) is received by FFB on or before the fifth Business Day before the
Intended Refinancing Date specified therein, then the refinancing of the
respective Advance shall become effective on such Intended Refinancing Date (in
such event, the Intended Refinancing Date being the "Refinancing Effective
Date").  In the event that a Refinancing Election Notice (and, if required under
subparagraph (d) of this paragraph 17, written notification of RUS's approval
thereof) is received by FFB after the fifth Business Day before the Intended
Refinancing Date specified therein, then the refinancing of the respective
Advance shall become effective on the fifth Business Day to occur after the day
on which such Refinancing Election Notice (and, if required under subparagraph
(d) of this paragraph 17, written notification of RUS's approval thereof) is
received by FFB (in such event, the fifth Business Day to occur after the day on
which such Refinancing Election Notice (and, if required under subparagraph (d)
of this paragraph 17, written notification of RUS's approval thereof) is
received by FFB being the "Refinancing Effective Date"), provided that the
Borrower shall have paid to FFB, in addition to the Refinancing Price required
under subparagraph (e) of this paragraph 17, the interest accrued from the
Intended Refinancing Date through such Refinancing Effective Date.
 
(h) In the event that the Borrower makes a Refinancing Election with respect to
any Advance, the basic interest rate for such Advance, from and after the
respective Refinancing Effective Date, shall be the particular rate that is
established by FFB, as of such Refinancing Effective Date, in accordance with
the principles of paragraph 6(c) of this Bond.
 
(i) In the event that the Borrower makes a Refinancing Election with respect to
any Advance, then the fee for such Advance, from and after the respective
Refinancing Effective Date, shall be the particular fee that is assessed by FFB,
as of such Refinancing Effective Date, with the new Advance Period being the
period from the Refinancing Effective Date through the new Maturity Date, in
accordance with the principles of paragraphs 9(b) and (c) of this Bond.
 
(j) In the event that (1) the Borrower makes a Refinancing Election with respect
to any Advance, and (2) the Borrower selects as the Maturity Date for such
refinanced Advance either (A) the Maturity Date that is in effect for such
Advance immediately before such refinancing, and such Maturity Date will occur
before the fifth anniversary of the respective Refinancing Effective Date, or
(B) a new Maturity Date that will occur before the fifth anniversary of the
respective Refinancing
 
BOND - page 16
 
 
RUS
Effective Date, then the prepayment/refinancing privilege described in section
11.2 of the Bond Purchase Agreement shall apply automatically to such Advance.
 
(k) In the event that (1) the Borrower makes a Refinancing Election with respect
to any Advance, and (2) the Borrower selects as the Maturity Date for such
refinanced Advance either (A) the Maturity Date that is in effect for such
Advance immediately before such refinancing, and such Maturity Date will occur
on or after the fifth anniversary of the respective Refinancing Effective Date,
or (B) a new Maturity Date that will occur on or after the fifth anniversary of
the respective Refinancing Effective Date, then the Borrower must elect a
prepayment/refinancing privilege for such refinanced Advance from between the
options described in sections 11.2 and 11.3 of the Bond Purchase Agreement
(provided, however, that each of the references to the "Requested Advance Date
for such Advance" in section 11.3 of the Bond Purchase Agreement shall be deemed
to be a reference to the "respective Refinancing Effective Date").  The
Refinancing Election Notice delivered by the Borrower in connection with each
such Refinancing Election must also specify the particular
prepayment/refinancing privilege that the Borrower elects for the respective
refinanced Advance.  In the event that the Borrower elects for any such
refinanced Advance a prepayment/refinancing privilege described in section 11.3
of the Bond Purchase Agreement, then the interest rate for such refinanced
Advance, from and after the respective Refinancing Effective Date, shall include
a price (expressed in terms of a basis point increment to the applicable basic
interest rate) for the particular prepayment/refinancing privilege that the
Borrower elects, which increment shall be established by FFB, as of such
Refinancing Effective Date, in accordance with the principles of paragraph 6(d)
of this Bond.
 
(l) The Borrower may make more than one Refinancing Election with respect to any
Advance.
 
18.
Rescission of Prepayment Elections and Refinancing Elections; Late Charges for
Late Payments.

 
(a) The Borrower may rescind any Prepayment Election made in accordance with
paragraph 16 of this Bond or any Refinancing Election made in accordance with
paragraph 17 of this Bond, but only in accordance with this paragraph 18.
 
(b) The Borrower shall deliver to both FFB and RUS written notification of each
rescission of a Prepayment Election or a Refinancing Election (each such
notification being an "Election Rescission Notice") specifying the particular
Advance for which the Borrower wishes to rescind such Prepayment Election or
Refinancing Election, as the case may be, which specification must make
reference to both:
 
BOND - page 17
 
 
RUS
(1) the particular Advance Identifier that FFB assigned to such Advance (as
provided in the Bond Purchase Agreement); and
 
(2) the RUS account number for such Advance.
 
The Election Rescission Notice may be delivered by facsimile transmission to FFB
at (202) 622-0707 and to RUS at (202) 720-1401, or at such other facsimile
number or numbers as either FFB or RUS may from time to time communicate to the
Borrower.
 
(c) To be effective, an Election Rescission Notice must be received by both FFB
and RUS not later than 3:30 p.m. (Washington, DC, time) on the second Business
Day before the Intended Prepayment Date or the Intended Refinancing Date, as the
case may be.
 
(d) In the event that the Borrower (1) makes a Prepayment Election in accordance
with paragraph 16 of this Bond or a Refinancing Election in accordance with
paragraph 17 of this Bond; (2) does not rescind such Prepayment Election or
Refinancing Election, as the case may be, in accordance with this paragraph 18;
and (3) does not, before 3:00 p.m. (Washington, DC, time) on the Intended
Prepayment Date or Intended Refinancing Date, as the case may be, pay to FFB the
Prepayment Price described in paragraph 16(e) of this Bond or Refinancing Price
described in paragraph 17(e) of this Bond, as the case may be, then a Late
Charge shall accrue on any such unpaid amount from the Intended Prepayment Date
or Intended Refinancing Date, as the case may be, to the date on which payment
is made, computed in accordance with the principles of paragraph 11 of this
Bond.
 
19.           Amendments to Bond.
 
To the extent not inconsistent with applicable law, this Bond, for so long as
FFB or its agent is the holder thereof, shall be subject to modification by such
amendments, extensions, and renewals as may be agreed upon from time to time by
FFB and the Borrower, with the approval of RUS.
 
20.           Certain Waivers.
 
The Borrower hereby waives any requirement for presentment, protest, or other
demand or notice with respect to this Bond.
 
21.           Bond Effective Until Paid.
 
This Bond shall continue in full force and effect until all principal
outstanding hereunder, all interest accrued hereunder, all premiums (if any)
payable under paragraphs 16 and 17 of this Bond, all Late Charges (if any)
payable under paragraphs 11 and 18 of this Bond, and all fees (if any) payable
under paragraph 9 of this Bond have been paid in full.
 
BOND - page 18
 
 
RUS
 
 
22.
RUS Guarantee of Bond.

 
Upon execution of the guarantee set forth at the end of this Bond (the "RUS
Guarantee"), the payment by the Borrower of all amounts due and payable under
this Bond, when and as due, shall be guaranteed by the United States of America,
acting through RUS, pursuant to the Rural Electrification Act of 1936, as
amended (codified at 7 U.S.C. § 901 et seq.).  In consideration of the RUS
Guarantee, the Borrower promises to RUS to make all payments due under this Bond
when and as due.
 
23.
Pledge Agreement.

 
This Bond is one of several Bonds referred to in the Pledge Agreement, wherein
the Borrower made provision for the pledge and grant of a security interest in,
under certain circumstances described therein, certain property of the Borrower,
described therein, to secure the payment of and performance of certain
obligations owed to RUS, as set forth in the Pledge Agreement.
 
24.  Guarantee Payments; Reimbursement.
 
If RUS makes any payment, pursuant to the RUS Guarantee, of any amount due and
payable under this Bond, when and as due, each and every such payment so made
shall be deemed to be a payment hereunder; provided, however, that no payment by
RUS pursuant to the RUS Guarantee shall be considered a payment for purposes of
determining the existence of a failure by the Borrower to perform its obligation
to RUS to make all payments under this Bond when and as due.  RUS shall have any
rights by way of subrogation, agreement or otherwise which arise as a result of
such payment pursuant to the RUS Guarantee.
 
25.
Default and Enforcement.

 
In case of a default by the Borrower under this Bond or the occurrence of an
event of default under the Bond Guarantee Agreement, then, in consideration of
the obligation of RUS under the RUS Guarantee, in that event, to make payments
to FFB as provided in this Bond, RUS, in its own name, shall have all rights,
powers, privileges, and remedies of the holder of this Bond, in accordance with
the terms of this Bond, the Bond Guarantee Agreement, and the Pledge Agreement,
including, without limitation, the right to enforce or collect all or any part
of the obligation of the Borrower under this Bond or arising as a result of the
RUS Guarantee, to file proofs of claim or any other document in any bankruptcy,
insolvency, or other judicial proceeding, and to vote such proofs of claim.
 
26.           Acceleration.
 
The entire unpaid principal amount of this Bond, and all interest thereon, may
be declared, and upon such declaration
 
BOND - page 19
 
 
RUS
shall become, due and payable to RUS, under the circumstances described, and in
the manner and with the effect provided, in the Bond Guarantee Agreement.
 
 
IN WITNESS WHEREOF, the Borrower has caused this Bond to be signed in its
corporate name and its corporate seal to be hereunder affixed and attested by
its officers thereunto duly authorized, all as of the day and year first above
written.
 
 
     NATIONAL RURAL UTILITIES
             COOPERATIVE FINANCE CORPORATION
                             (the "Borrower")
 
BY:
 
Signature:   _________________________
 
Print Name:  Sheldon C. Petersen
 
Title:       Governor and
                        Chief Executive Officer
 
ATTEST:
 
 
Signature:   _________________________
(SEAL)
 
Print Name:  John J. List
 
Title:       Assistant Secretary-Treasurer
 
 
BOND - page 20
 
 
RUS
 
 
ANNEX 1-A


TO


FUTURE ADVANCE BOND

 


FORM


OF


MATURITY EXTENSION ELECTION NOTICE




 
 
 
 
RUS
 
MATURITY EXTENSION ELECTION NOTICE


****************************************************************


PART 1 OF THIS FORM HAS BEEN COMPLETED BY RUS.  THE BORROWER SHOULD COMPLETE
PART 2 OF THIS FORM ONLY FOR THOSE PARTICULAR ADVANCES IDENTIFIED IN PART 1 OF
THIS FORM WITH RESPECT TO WHICH THE BORROWER ELECTS TO HAVE THE MATURITY
EXTENDED TO A NEW MATURITY DATE OTHER THAN THE IMMEDIATELY FOLLOWING QUARTERLY
PAYMENT DATE.


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone:  (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM TO FFB AT THE FOLLOWING ADDRESS:


Manager
Federal Financing Bank
Main Treasury Building
1500 Pennsylvania Avenue, NW
Washington, DC  20220


Telephone:  (202) 622-2470
Facsimile:   (202) 622-0707


 DELIVER A COPY OF THIS FORM TO RUS AT THE ADDRESS OF THE CONTACT OFFICE
INDICATED BELOW:
 
 
Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC  20250-1560


Reference:  Section 313A Loan Guarantee


Telephone:  (202) 720-0424
Facsimile:   (202) 690-0717


THE BORROWER SHOULD NOT COMPLETE THIS FORM OR DELIVER IT TO FFB  IF THE BORROWER
DESIRES TO HAVE THE MATURITY OF ALL OF THE ADVANCES IDENTIFIED IN PART 1 OF THIS
FORM EXTENDED AUTOMATICALLY TO THE IMMEDIATELY FOLLOWING QUARTERLY PAYMENT DATE.


IF THE BORROWER DOES NOT RETURN THIS FORM TO FFB, THE MATURITY OF ALL OF THE
ADVANCES IDENTIFIED IN PART 1 OF THIS FORM WILL BE EXTENDED AUTOMATICALLY TO THE
IMMEDIATELY FOLLOWING QUARTERLY PAYMENT DATE.
 
****************************************************************
 
 
MATURITY EXTENSION ELECTION NOTICE - page 1
 
 
RUS
 

MATURITY EXTENSION ELECTION NOTICE

Manager
Federal Financing Bank


Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):




Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Finance Corporation


FFB Bond Identifier: _____________________


RUS Bond Number: _____________________
 
Part 1 (To be completed by RUS):


    Each of the advances of funds ("Advances") identified in this Part 1 will
mature on _______________ (the "Maturity Date").
 
FFB
ADVANCE
IDENTIFIER
 
RUS
ACCOUNT
NUMBER
 
ORIGINAL
ADVANCE
 DATE
 
ORIGINAL
ADVANCE
 AMOUNT
 
OUTSTANDING
PRINCIPAL
 AMOUNT
                                           
$
 
$
                   
$
 
$
                   
$
 
$
                   
$
 
$
                                   

 
 
 
MATURITY EXTENSION ELECTION NOTICE - page 2
 
 
RUS
 
Part 2:
 
Notice is hereby given to FFB (and RUS) of the Borrower's election that the
maturity of each of the Advances identified in this Part 2 be extended as
follows:
 
FFB
ADVANCE
IDENTIFIER1
 
OPTIONAL
PRINCIPAL
PAYMENT2
 
AMOUNT OF PRINCIPAL
TO BE
EXTENDED3
 
NEW
MATURITY
 DATE4
 
TYPE OF PREPAYMENT/
REFINANCING
PRIVILEGE5
 
5-YEAR
NO-CALL
PERIOD6
 
PREMIUM
OPTION7
                                                                               
                                                                               
                                               


 

--------------------------------------------------------------------------------

 
1Complete 1 line in Part 2 for each Advance identified in Part 1 with respect to
which the Borrower elects to have the maturity extended to a new Maturity Date
other than the next Payment Date.  Insert the FFB Advance Identifier that FFB
assigned to the respective Advance for each Advance identified in Part 1 with
respect to which the Borrower elects to have the maturity so extended.
 
2The Borrower has the option of making a payment of principal on the Maturity
Date without any premium being charged.  For each Advance, insert the amount of
any such optional principal payment that will be paid on the Maturity Date. 
 
3For each Advance, insert the amount of principal for which the maturity is to
be extended.  That amount must equal the difference between the outstanding
principal amount for the respective Advance, as specified in Part 1, and the
optional principal payment (if any) for such Advance inserted by the Borrower in
Part 2.
 
4For each Advance, insert the particular calendar date that the Borrower selects
to be the new Maturity Date to be in effect for the respective Advance after the
Maturity Extension, which new Maturity Date must meet all the criteria for
Maturity Dates specified in section 7.3.1(a)(5) of the Bond Purchase Agreement
referred to in the Bond.
 
5Elect 1 of the following 2 types of prepayment/refinancing privilege for an
Advance only if the new Maturity Date selected for such Advance will occur on or
after the fifth anniversary of the effective date of this Maturity
Extension.  The 2 types of prepayment/refinancing privilege are: the market
value premium (or discount) privilege ("M") and a fixed premium privilege
("F").  Insert in the box the letter-symbol for the particular type of
prepayment/refinancing privilege elected.
 
6Elect 1 of the following 2 no-call period options for an Advance only if a
fixed premium privilege is elected as the prepayment/refinancing privilege for
such Advance.  The 2 no-call period options are: yes ("Y"), if the Borrower
elects to have the fixed premium prepayment/refinancing privilege include a
5-year period during which the Advance will not be eligible for prepayment or
refinancing, and no ("N"), if the Borrower elects to have the fixed premium
prepayment/refinancing privilege not include any such a 5-year no-call
period.  Insert in the box the letter-symbol for the particular no-call period
option elected.
 
7Select 1 of the following 3 premium options for an Advance only if a fixed
premium privilege is elected as the prepayment/refinancing privilege for such
Advance.  The 3 premium options are: a 10% premium declining over 10 years
("X"), a 5% premium declining over 5 years ("V"), and par (no premium)
("P").  Insert in the box the letter-symbol for the particular premium option
selected.


 
MATURITY EXTENSION ELECTION NOTICE - page 3
 
 
RUS
The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Maturity Extension Election Notice on behalf of the
Borrower is valid and in full force and effect on the date hereof.


 
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
(the "Borrower")




By:     _______________________


Name:   _______________________


Title:  _______________________
 
Date:   _______________________
 


 
MATURITY EXTENSION ELECTION NOTICE - page 4
 
 
RUS

 
ANNEX 1-B


TO


FUTURE ADVANCE BOND






FORM


OF


MATURITY EXTENSION ELECTION NOTICE


(RUS APPROVAL REQUIRED)




 
 
 
 
RUS
 
MATURITY EXTENSION ELECTION NOTICE
(RUS APPROVAL REQUIRED)


****************************************************************


PART 1 OF THIS FORM HAS BEEN COMPLETED BY RUS.  THE BORROWER SHOULD COMPLETE
PART 2 OF THIS FORM ONLY FOR THOSE PARTICULAR ADVANCES IDENTIFIED IN PART 1 OF
THIS FORM WITH RESPECT TO WHICH THE BORROWER ELECTS TO HAVE THE MATURITY
EXTENDED TO A NEW MATURITY DATE OTHER THAN THE IMMEDIATELY FOLLOWING QUARTERLY
PAYMENT DATE.


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone:  (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM TO RUS AT THE ADDRESS OF THE CONTACT
OFFICE INDICATED BELOW:


Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC  20250-1560


Reference:  Section 313A Loan Guarantee


Telephone:  (202) 720-0424
Facsimile:   (202) 690-0717


THE BORROWER SHOULD NOT COMPLETE THIS FORM OR DELIVER IT TO RUS  IF THE BORROWER
DESIRES TO HAVE THE MATURITY OF ALL OF THE ADVANCES IDENTIFIED IN PART 1 OF THIS
FORM EXTENDED AUTOMATICALLY TO THE IMMEDIATELY FOLLOWING QUARTERLY PAYMENT DATE.


IF THE BORROWER DOES NOT RETURN THIS FORM TO RUS, THE MATURITY OF ALL OF THE
ADVANCES IDENTIFIED IN PART 1 OF THIS FORM WILL BE EXTENDED AUTOMATICALLY TO THE
IMMEDIATELY FOLLOWING QUARTERLY PAYMENT DATE.



****************************************************************
 
 
MATURITY EXTENSION ELECTION NOTICE (RUS APPROVAL REQ ' D) - page 1
 
 
RUS
MATURITY EXTENSION ELECTION NOTICE




Manager
Federal Financing Bank


Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):




Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Finance Corporation


FFB Bond Identifier: _____________________


RUS Bond Number: _____________________




Part 1 (To be completed by RUS):



Each of the advances of funds ("Advances") identified in this Part 1 will mature
on _______________ (the "Maturity Date").
 
FFB
ADVANCE
IDENTIFIER
 
RUS ACCOUNT
NUMBER
 
ORIGINAL
ADVANCE
 DATE
 
ORIGINAL
ADVANCE
 AMOUNT
 
OUTSTANDING
PRINCIPAL
 AMOUNT
                                           
$
 
$
                   
$
 
$
                   
$
 
$
                   
$
 
$
                                   

 
 
 
MATURITY EXTENSION ELECTION NOTICE (RUS APPROVAL REQ ' D) - page 2
 
 
RUS
Part 2:




Notice is hereby given to FFB (and RUS) of the Borrower's election that the
maturity of each of the Advances identified in this Part 2 be extended as
follows:
 
FFB
ADVANCE
IDENTIFIER1
 
OPTIONAL
PRINCIPAL
PAYMENT2
 
AMOUNT OF PRINCIPAL
TO BE
EXTENDED3
 
NEW
MATURITY
DATE4
 
TYPE OF PREPAYMENT/
REFINANCING
PRIVILEGE5
 
5-YEAR
NO-CALL
PERIOD6
 
PREMIUM
OPTION7
                                                                               
                                                                               
                                               

 

--------------------------------------------------------------------------------

 
1Complete 1 line in Part 2 for each Advance identified in Part 1 with respect to
which the Borrower elects to have the maturity extended to a new Maturity Date
other than the next Payment Date.  Insert the FFB Advance Identifier that FFB
assigned to the respective Advance for each Advance identified in Part 1 with
respect to which the Borrower elects to have the maturity so extended.
 
2The Borrower has the option of making a payment of principal on the Maturity
Date without any premium being charged.  For each Advance, insert the amount of
any such optional principal payment that will be paid on the Maturity Date.
 
3For each Advance, insert the amount of principal for which the maturity is to
be extended.  That amount must equal the difference between the outstanding
principal amount for the respective Advance, as specified in Part 1, and the
optional principal payment (if any) for such Advance inserted by the Borrower in
Part 2.
 
4For each Advance, insert the particular calendar date that the Borrower selects
to be the new Maturity Date" to be in effect for the respective Advance after
the Maturity Extension, which new Maturity Date must meet all the criteria for
Maturity Dates specified in section 7.3.1(a)(5) of the Bond Purchase Agreement
referred to in the Bond. 
 
5Elect 1 of the following 2 types of prepayment/refinancing privilege for an
Advance only if the new Maturity Date selected for such Advance will occur on or
after the fifth anniversary of the effective date of this Maturity
Extension.  The 2 types of prepayment/refinancing privilege are: the market
value premium (or discount) privilege ("M") and a fixed premium privilege
("F").  Insert in the box the letter-symbol for the particular type of
prepayment/refinancing privilege elected. 
 
6Elect 1 of the following 2 no-call period options for an Advance only if a
fixed premium privilege is elected as the prepayment/refinancing privilege for
such Advance.  The 2 no-call period options are: yes ("Y"), if the Borrower
elects to have the fixed premium prepayment/refinancing privilege include a
5-year period during which the Advance will not be eligible for prepayment or
refinancing, and no ("N"), if the Borrower elects to have the fixed premium
prepayment/refinancing privilege not include any such a 5-year no-call
period.  Insert in the box the letter-symbol for the particular no-call period
option elected.
 
7Select 1 of the following 3 premium options for an Advance only if a fixed
premium privilege is elected as the prepayment/refinancing privilege for such
Advance.  The 3 premium options are: a 10% premium declining over 10 years
("X"), a 5% premium declining over 5 years ("V"), and par (no premium)
("P").  Insert in the box the letter-symbol for the particular premium option
selected.


 
MATURITY EXTENSION ELECTION NOTICE (RUS APPROVAL REQ ' D) - page 3
 
 
RUS
The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Maturity Extension Election Notice on behalf of the
Borrower is valid and in full force and effect on the date hereof.




NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
(the "Borrower")



By:     _______________________


Name:   _______________________


Title:  _______________________
 
Date:   _______________________


NOTICE OF RUS APPROVAL OF
MATURITY EXTENSION ELECTION NOTICE


Notice is hereby given to FFB that the preceding Maturity Extension Election
Notice made by the Borrower identified therein has been approved by RUS for
purposes of the Bond identified therein.




 
ADMINISTRATOR of the

RURAL UTILITIES SERVICE,
acting through his or her
duly authorized designee

 
By:     _______________________


Name:   _______________________


Title:  _______________________
 
Date:   _______________________


 
MATURITY EXTENSION ELECTION NOTICE (RUS APPROVAL REQ ' D) - page 4
 
 
RUS
 
ANNEX 2-A


TO


FUTURE ADVANCE BOND









FORM


OF


PREPAYMENT ELECTION NOTICE


SPECIFIED PRINCIPAL AMOUNT(S)


(RUS APPROVAL REQUIRED)


 
 
 
 
RUS


PREPAYMENT ELECTION NOTICE
SPECIFIED PRINCIPAL AMOUNT(S)
(RUS APPROVAL REQUIRED)


****************************************************************


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone:  (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM TO RUS AT THE ADDRESS OF THE CONTACT
OFFICE INDICATED BELOW:


Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC  20250-1560


Reference:  Section 313A Loan Guarantee


Telephone:  (202) 720-0424
Facsimile:   (202) 690-0717


****************************************************************
PREPAYMENT ELECTION NOTICE
SPECIFIED PRINCIPAL AMOUNT(S)

Manager
Federal Financing Bank


Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):
 
Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Finance Corporation

 
FFB Bond Identifier: _____________________1



--------------------------------------------------------------------------------

 
1Insert the FFB Bond Identifier that FFB assigned to the Bond (as provided in
the Bond Purchase Agreement referred to in the Bond).
 
 
PREPAYMENT ELECTION NOTICE - SP PRN (RUS APPROVAL REQ ' D) - page 1
 
 
RUS
Part 1:
 
Notice is hereby given to FFB (and RUS) of the Borrower's election to prepay all
or a portion of the outstanding principal amount of the advances of funds
("Advances") identified in this Part 1:
 
FFB
ADVANCE
IDENTIFIER2
 
RUS ACCOUNT
NUMBER3
 
ORIGINAL
ADVANCE
 DATE4
 
ORIGINAL
ADVANCE
 AMOUNT5
 
OUTSTANDING
PRINCIPAL
 AMOUNT6
                                           
$
 
$
                   
$
 
$
                   
$
 
$
                   
$
 
$
                                   


Part 2:

The Borrower intends to prepay all or a portion of the outstanding principal
amount of each of the Advances identified in Part 1 on the following date (such
date being the "Intended Prepayment Date"):
 
____________________________________7



--------------------------------------------------------------------------------

 
2Complete 1 line in Part 1 for each Advance that the Borrower intends to prepay
in whole or in part.  For each Advance, insert the FFB Advance Identifier for
the respective Advance as specified in the most recent billing notice delivered
by RUS to the Borrower.
 
3For each Advance, insert the RUS Account Number for the respective Advance as
specified in the most recent billing notice delivered by RUS to the Borrower. 
 
4For each Advance, insert the date on which FFB made the respective Advance to
the Borrower. 

 
5For each Advance, insert the original principal amount of the respective
Advance that FFB made to the Borrower.
 
6Insert the outstanding principal amount of each Advance specified in Part 1 as
of the day before the date on which the Borrower intends to make a prepayment on
the respective Advances.
 
7Insert the particular calendar date that the Borrower selects to be the date on
which the Borrower intends to prepay the Advances specified in Part 1, which
date must meet the criteria for Intended Prepayment Date prescribed in paragraph
16(b)(1) of the Bond.
 
 
PREPAYMENT ELECTION NOTICE - SP PRN (RUS APPROVAL REQ ' D) - page 2
 
 
RUS
Part 3:
 
For each of the Advances identified in Part 1, the respective amount of
principal that the Borrower intends to prepay on the Intended Prepayment Date is
as follows:
 
         FFB                             AMOUNT OF
       ADVANCE                    PRINCIPAL TO
     IDENTIFIER8                    BE PREPAID9




     __________                   $____________


     __________                   $____________


     __________                   $____________


The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Prepayment Election Notice on behalf of the Borrower is
valid and in full force and effect on the date hereof.


 
NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION
(the "Borrower")



By:     _______________________


Name:   ______________________


Title:  _______________________
 
Date:   _______________________



--------------------------------------------------------------------------------

 
8Complete 1 line in Part 3 for each Advance identified in Part 1.
 
9For each Advance, insert the amount of principal that will be prepaid on the
Intended Prepayment Date.

 
PREPAYMENT ELECTION NOTICE - SP PRN (RUS APPROVAL REQ ' D) - page 3
 
 
RUS
NOTICE OF RUS APPROVAL OF
PREPAYMENT ELECTION NOTICE


Notice is hereby given to FFB that the preceding Prepayment Election Notice made
by the Borrower identified therein has been approved by RUS for purposes of the
Bond identified therein.




 
ADMINISTRATOR of the

RURAL UTILITIES SERVICE,
acting through his or her
duly authorized designee

By:     _______________________


Name:   ______________________


Title:  _______________________
 
Date:   _______________________



 
PREPAYMENT ELECTION NOTICE - SP PRN (RUS APPROVAL REQ ' D) - page 4
 
 
RUS


ANNEX 2-B


TO


FUTURE ADVANCE BOND






FORM


OF


PREPAYMENT ELECTION NOTICE


FIXED SUM TO BE APPLIED


(RUS APPROVAL REQUIRED)
 


 
 
 
 
RUS
PREPAYMENT ELECTION NOTICE
FIXED SUM TO BE APPLIED
(RUS APPROVAL REQUIRED)
 
****************************************************************


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone:  (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM TO RUS AT THE ADDRESS OF THE CONTACT
OFFICE INDICATED BELOW:


Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC  20250-1560


Reference:  Section 313A Loan Guarantee


Telephone:  (202) 720-0424
Facsimile:   (202) 690-0717


****************************************************************
 
PREPAYMENT ELECTION NOTICE
FIXED SUM TO BE APPLIED
Manager
Federal Financing Bank


Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):




Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Finance Corporation




FFB Bond Identifier: _____________________1



--------------------------------------------------------------------------------

  1Insert the FFB Bond Identifier that FFB assigned to the Bond (as provided in
the Bond Purchase Agreement referred to in the Bond).

 
PREPAYMENT ELECTION NOTICE - FX SUM (RUS APPROVAL REQ ' D) - page 1
 
 
RUS


Part 1:



Notice is hereby given to FFB (and RUS) of the Borrower's election to prepay all
or a portion of the outstanding principal amount of the advances of funds
("Advances") identified in this Part 1:
 
FFB
ADVANCE
IDENTIFIER2
 
RUS
ACCOUNT
NUMBER3
 
ORIGINAL
ADVANCE
 DATE4
 
ORIGINAL
ADVANCE
 AMOUNT5
 
OUTSTANDING
PRINCIPAL
 AMOUNT6
                                           
$
 
$
                   
$
 
$
                   
$
 
$
                   
$
 
$
                                   

 
 
Part 2:
 
The Borrower intends to prepay all or a portion of the outstanding principal
amount of the Advances identified in Part 1 on the following date (such date
being the "Intended Prepayment Date"):
 
____________________________________7




--------------------------------------------------------------------------------

 
2Complete 1 line in Part 1 for each Advance that the Borrower intends to prepay
in whole or in part.  For each Advance, insert the FFB Advance Identifier for
the respective Advance as specified in the most recent billing notice delivered
by RUS to the Borrower.
 
3For each Advance, insert the RUS Account Number for the respective Advance as
specified in the most recent billing notice delivered by RUS to the Borrower.
 
4For each Advance, insert the date on which FFB made the respective Advance to
the Borrower.
 
5For each Advance, insert the original principal amount of the respective
Advance that FFB made to the Borrower.
 
6Insert the outstanding principal amount of each Advance specified in Part 1 as
of the day before the date on which the Borrower intends to make a prepayment on
the respective Advances.
 
7Insert the particular calendar date that the Borrower selects to be the date on
which the Borrower intends to prepay the Advances specified in Part 1, which
date must meet the criteria for Intended Prepayment Date prescribed in paragraph
16(b)(1) of the Bond.


 
PREPAYMENT ELECTION NOTICE - FX SUM (RUS APPROVAL REQ ' D) - page 2
 
 
RUS
Part 3:
 
The Borrower elects to have the following amount of funds applied by FFB toward
a prepayment of the outstanding principal amount of the Advances identified in
Part 1, in the order in which they appear in Part 1:
 
____________________________________8
 
 
The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Prepayment Election Notice on behalf of the Borrower is
valid and in full force and effect on the date hereof.
 


NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION
(the "Borrower")



By:     _______________________


Name:   ______________________


Title:  _______________________

Date:   _______________________



--------------------------------------------------------------------------------

 
8Insert the particular amount of funds that the Borrower elects to be applied by
FFB toward a prepayment of the outstanding principal amount of the Advances
identified in Part 1, in the order in which they appear in Part 1.
 


 
PREPAYMENT ELECTION NOTICE - FX SUM (RUS APPROVAL REQ ' D) - page 3
 
 
NOTICE OF RUS APPROVAL OF
PREPAYMENT ELECTION NOTICE


Notice is hereby given to FFB that the preceding Prepayment Election Notice made
by the Borrower identified therein has been approved by RUS for purposes of the
Bond identified therein.




 
ADMINISTRATOR of the

RURAL UTILITIES SERVICE,
acting through his or her
duly authorized designee

By:     _______________________


Name:   ______________________


Title:  _______________________
 
Date:   _______________________

 
 
PREPAYMENT ELECTION NOTICE - FX SUM (RUS APPROVAL REQ ' D) - page 4
 
 
RUS


ANNEX 3-A


TO


FUTURE ADVANCE BOND







FORM


OF


REFINANCING ELECTION NOTICE




 
 
 
 
RUS


REFINANCING ELECTION NOTICE


****************************************************************


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone:  (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM TO FFB AT THE FOLLOWING ADDRESS:


Manager
Federal Financing Bank
Main Treasury Building
1500 Pennsylvania Avenue, NW
Washington, DC  20220


Telephone:  (202) 622-2470
Facsimile:   (202) 622-0707


 DELIVER A COPY OF THIS FORM TO RUS AT THE ADDRESS OF THE CONTACT OFFICE
INDICATED BELOW:
 
 
Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC  20250-1560


Reference:  Section 313A Loan Guarantee


Telephone:  (202) 720-0424
Facsimile:   (202) 690-0717


******************************************************************************
REFINANCING ELECTION NOTICE


Manager
Federal Financing Bank



Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):



Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Corporation
 
 
REFINANCING ELECTION NOTICE - page 1
 
 
RUS


FFB Bond Identifier: ______________________1


Part 1:

Notice is hereby given to FFB (and RUS) of the Borrower's election to refinance
the outstanding principal amount of each of the advances of funds ("Advances")
identified in this Part 1:


FFB
ADVANCE
IDENTIFIER2
 
RUS ACCOUNT
NUMBER3
 
ORIGINAL
ADVANCE
 DATE4
 
ORIGINAL
ADVANCE
 AMOUNT5
 
OUTSTANDING
PRINCIPAL
 AMOUNT6
                                           
$
 
$
                   
$
 
$
                   
$
 
$
                   
$
 
$
                                   


Part 2:
 
The Borrower intends to refinance the outstanding principal amount of each of
the Advances identified in Part 1 on the following date (such date being the
"Intended Refinancing Date"):

 
____________________________________7



--------------------------------------------------------------------------------

 
1Insert the FFB Bond Identifier that FFB assigned to the Bond (as provided in
the Bond Purchase Agreement referred to in the Bond).
 
2Complete 1 line in Part 1 for each Advance that the Borrower intends to
refinance.  For each Advance, insert the FFB Advance Identifier for the
respective Advance as specified in the most recent billing notice delivered by
RUS to the Borrower.
 
3For each Advance, insert the RUS Account Number for the respective Advance as
specified in the most recent billing notice delivered by RUS to the Borrower.
 
4For each Advance, insert the date on which FFB made the respective Advance to
the Borrower. 
 
5For each Advance, insert the original principal amount of the respective
Advance that FFB made to the Borrower.
 
6For each Advance, insert the outstanding principal amount of the respective
Advance as of the day before the intended refinancing.
 
7Insert the particular calendar date that the Borrower selects to be the date on
which the Borrower intends to refinance the Advances specified in Part 1, which
date must meet the criteria for Intended Refinancing Date prescribed in
paragraph 17(b)(1) of the Bond.

 
REFINANCING ELECTION NOTICE - page 2
 
 
RUS
Part 3:


Notice is hereby given to FFB (and RUS) of the Borrower's election that each of
the Advances identified in Part 1 is to be refinanced as follows:
 
FFB
ADVANCE
IDENTIFIER8
 
AMOUNT OF
PRINCIPAL
TO BE
REFINANCED9
 
NEW
MATURITY
 DATE10
 
TYPE OF PREPAYMENT/
REFINANCING
PRIVILEGE11
 
5-YEAR
NO-CALL
PERIOD12
 
PREMIUM
 
OPTION13
                     
$
                                         
$
                                         
$
                                         
$
                 


      


--------------------------------------------------------------------------------

 
8Complete 1 line in Part 3 for each Advance identified in Part 1 as being an
Advance the Borrower elects to refinance.  Insert the FFB Advance Identifier
that FFB assigned to the respective Advance.
 
9For each Advance, insert the amount of principal that is to be
refinanced.  This will be the same amount as the outstanding principal amount of
the respective Advance inserted in Part 1.
 
10For each Advance, insert the particular calendar date that the Borrower
selects to be the new Maturity Date to be in effect for the respective Advance
after the refinancing, which new Maturity Date must meet all the criteria for
Maturity Dates specified in section 7.3.1(a)(5) of the Bond Purchase Agreement
referred to in the Bond.
 
11Elect 1 of the following 2 types of prepayment/refinancing privilege for an
Advance only if the new Maturity Date selected for such Advance will occur on or
after the fifth anniversary of the effective date of this Maturity
Extension.  The 2 types of prepayment/refinancing privilege are: the market
value premium (or discount) privilege ("M") and a fixed premium privilege
("F").  Insert in the box the letter-symbol for the particular type of
prepayment/refinancing privilege elected.
 
12Elect 1 of the following 2 no-call period options for an Advance only if a
fixed premium privilege is elected as the prepayment/refinancing privilege for
such Advance.  The 2 no-call period options are: yes ("Y"), if the Borrower
elects to have the fixed premium prepayment/refinancing privilege include a
5-year period during which the Advance will not be eligible for prepayment or
refinancing, and no ("N"), if the Borrower elects to have the fixed premium
prepayment/refinancing privilege not include any such a 5-year no-call
period.  Insert in the box the letter-symbol for the particular no-call period
option elected. 
 
13Select 1 of the following 3 premium options for an Advance only if a fixed
premium privilege is elected as the prepayment/refinancing privilege for such
Advance.  The 3 premium options are: a 10% premium declining over 10 years
("X"), a 5% premium declining over 5 years ("V"), and par (no premium)
("P").  Insert in the box the letter-symbol for the particular premium option
selected.


 
REFINANCING ELECTION NOTICE - page 3
 
 
RUS
The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Refinancing Election Notice on behalf of the Borrower
is valid and in full force and effect on the date hereof.
 


NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION
(the "Borrower")



By:     _______________________


Name:   ______________________


Title:  _______________________
 
Date:   _______________________
 
 
REFINANCING ELECTION NOTICE - page 4
 
 
RUS




ANNEX 3-B


TO


FUTURE ADVANCE BOND






FORM


OF


REFINANCING ELECTION NOTICE


(RUS APPROVAL REQUIRED)




 
 
 
 
RUS
 


REFINANCING ELECTION NOTICE
(RUS APPROVAL REQUIRED)




****************************************************************


DIRECT ALL QUESTIONS ON HOW TO COMPLETE THIS FORM TO THE ASSIGNED CONTACT OFFICE
FOR THE BORROWER:


Chief
Policy Analysis and Loan Management Staff
Telephone:  (202) 720-0424


WHEN COMPLETED, DELIVER THIS ORIGINAL FORM TO RUS AT THE ADDRESS OF THE CONTACT
OFFICE INDICATED BELOW:


Chief
Policy Analysis and Loan Management Staff
Rural Utilities Service
U.S. Department of Agriculture
Mail Stop 1560
1400 Independence Avenue, SW
Washington, DC  20250-1560


Reference:  Section 313A Loan Guarantee


Telephone:  (202) 720-0424
Facsimile:   (202) 690-0717


******************************************************************************
REFINANCING ELECTION NOTICE




Manager
Federal Financing Bank



Reference is made to the following-described Future Advance Bond (the "Bond")
payable to the Federal Financing Bank ("FFB"), which is guaranteed by the Rural
Utilities Service ("RUS"):
 
Name of Borrower (the "Borrower"):


National Rural Utilities Cooperative Corporation



FFB Bond Identifier: ______________________1



--------------------------------------------------------------------------------

 
1Insert the FFB Bond Identifier that FFB assigned to the Bond (as provided in
the Bond Purchase Agreement referred to in the Bond).
 
 
REFINANCING ELECTION NOTICE (RUS APPROVAL REQ ' D) - page 1
 
 
RUS
Part 1:
 
Notice is hereby given to FFB (and RUS) of the Borrower's election to refinance
the outstanding principal amount of each of the advances of funds ("Advances")
identified in this Part 1:
 
FFB
ADVANCE
IDENTIFIER2
 
RUS ACCOUNT
NUMBER3
 
ORIGINAL
ADVANCE
 DATE4
 
ORIGINAL
ADVANCE
 AMOUNT5
 
OUTSTANDING
PRINCIPAL
 AMOUNT6
                                           
$
 
$
                   
$
 
$
                   
$
 
$
                   
$
 
$
                                   

 
Part 2:
 
The Borrower intends to refinance the outstanding principal amount of each of
the Advances identified in Part 1 on the following date (such date being the
"Intended Refinancing Date"):
 
____________________________________7



--------------------------------------------------------------------------------

 
2Complete 1 line in Part 1 for each Advance that the Borrower intends to
refinance.  For each Advance, insert the FFB Advance Identifier for the
respective Advance as specified in the most recent billing notice delivered by
RUS to the Borrower.
 
3For each Advance, insert the RUS Account Number for the respective Advance as
specified in the most recent billing notice delivered by RUS to the Borrower.
 
4For each Advance, insert the date on which FFB made the respective Advance to
the Borrower.
 
5For each Advance, insert the original principal amount of the respective
Advance that FFB made to the Borrower.
 
6For each Advance, insert the outstanding principal amount of the respective
Advance as of the day before the intended refinancing.
 
7Insert the particular calendar date that the Borrower selects to be the date on
which the Borrower intends to refinance the Advances specified in Part 1, which
date must meet the criteria for Intended Refinancing Date prescribed in
paragraph 17(b)(1) of the Bond.
 
 
REFINANCING ELECTION NOTICE (RUS APPROVAL REQ ' D) - page 2
 
 
RUS
Part 3:
 
Notice is hereby given to FFB (and RUS) of the Borrower's election that each of
the Advances identified in Part 1 is to be refinanced as follows:
 
FFB
ADVANCE
IDENTIFIER8
 
AMOUNT OF PRINCIPAL
TO BE
REFINANCED9
 
NEW
MATURITY
 DATE10
 
TYPE OF PREPAYMENT/
REFINANCING
PRIVILEGE11
 
5-YEAR
NO-CALL
PERIOD12
 
PREMIUM
 
OPTION13
                     
$
                                         
$
                                         
$
                                         
$
                 


--------------------------------------------------------------------------------

 
8Complete 1 line in Part 3 for each Advance identified in Part 1 as being an
Advance the Borrower elects to refinance.  Insert the FFB Advance Identifier
that FFB assigned to the respective Advance.
 
9For each Advance, insert the amount of principal that is to be
refinanced.  This will be the same amount as the outstanding principal amount of
the respective Advance inserted in Part 1.
 
10For each Advance, insert the particular calendar date that the Borrower
selects to be the new Maturity Date" to be in effect for the respective Advance
after the refinancing, which new Maturity Date must meet all the criteria for
Maturity Dates specified in section 7.3.1(a)(5) of the Bond Purchase Agreement
referred to in the Bond.
 
11Elect 1 of the following 2 types of prepayment/refinancing privilege for an
Advance only if the new Maturity Date selected for such Advance will occur on or
after the fifth anniversary of the effective date of this Maturity
Extension.  The 2 types of prepayment/refinancing privilege are: the market
value premium (or discount) privilege ("M") and a fixed premium privilege
("F").  Insert in the box the letter-symbol for the particular type of
prepayment/refinancing privilege elected.
 
12Elect 1 of the following 2 no-call period options for an Advance only if a
fixed premium privilege is elected as the prepayment/refinancing privilege for
such Advance.  The 2 no-call period options are: yes ("Y"), if the Borrower
elects to have the fixed premium prepayment/refinancing privilege include a
5-year period during which the Advance will not be eligible for prepayment or
refinancing, and no ("N"), if the Borrower elects to have the fixed premium
prepayment/refinancing privilege not include any such a 5-year no-call
period.  Insert in the box the letter-symbol for the particular no-call period
option elected.
 
13Select 1 of the following 3 premium options for an Advance only if a fixed
premium privilege is elected as the prepayment/refinancing privilege for such
Advance.  The 3 premium options are: a 10% premium declining over 10 years
("X"), a 5% premium declining over 5 years ("V"), and par (no premium)
("P").  Insert in the box the letter-symbol for the particular premium option
selected.


 
REFINANCING ELECTION NOTICE (RUS APPROVAL REQ ' D) - page 3
 
 
RUS
The undersigned hereby certifies that the authority of the undersigned to
execute and deliver this Refinancing Election Notice on behalf of the Borrower
is valid and in full force and effect on the date hereof.




NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
(the "Borrower")



By:     _______________________


Name:   ______________________


Title:  _______________________
 
Date:   _______________________



NOTICE OF RUS APPROVAL OF
REFINANCING ELECTION NOTICE


Notice is hereby given to FFB that the preceding Refinancing Election Notice
made by the Borrower identified therein has been approved by RUS for purposes of
the Bond identified therein.




 
ADMINISTRATOR of the

RURAL UTILITIES SERVICE,
acting through his or her
duly authorized designee
 
By:     _______________________


Name:   ______________________


Title:  _______________________
 
Date:   _______________________


 
REFINANCING ELECTION NOTICE (RUS APPROVAL REQ ' D) - page 4
 
 
 

 